EXHIBIT 10.4

GARMIN LTD.
2000 EQUITY INCENTIVE PLAN — UK APPENDIX

UK-APPROVED STOCK OPTION
STOCK OPTION AGREEMENT

        Garmin Ltd. (the “Company”) grants to _________________________ an
option (the “Option”) to purchase that number of the Company’s common shares set
forth below, US$ 0.01 par value per share (“Shares”), subject to the terms and
conditions in the attached Exhibit A and in the Garmin Ltd. 2000 Equity
Incentive Plan — UK Appendix as may from time-to-time be amended (the “UK
Appendix”), a copy of which is attached. Please refer to the UK Appendix for
definitions of terms used in this Agreement and Exhibit A.

Grant Date __________________ Expiration Date __________________

Number of Shares

__________________ Option Price US$_______________
When Option first exercisable
                                  In installments on the dates specified below:




Years After Grant Date Percentage No. of Shares
Exercisable
               Less than three years
  0%
0                 On the third anniversary 60% ____                 On the
fourth anniversary 80% ____                 On the fifth anniversary 100% ____ 


If there is to be no charge to UK income tax on the exercise of the Option, then
the exercise must generally be made:

• at a time when the UK Appendix is approved by the UK Board of Inland Revenue;
and
• not earlier than three years and not later than ten years after the Option was
granted.

        Please indicate your acceptance of this Agreement and Exhibit A by
entering your OptionsLink password and clicking on the “Accept” button on the
previous screen. Responses should be delivered electronically within 10 days of
your receipt.

Garmin Ltd.


                                   By:_______________________

                                           Its:_______________________

--------------------------------------------------------------------------------


EXHIBIT A
TO
GARMIN LTD. 2000 EQUITY INCENTIVE PLAN — UK APPENDIX
STOCK OPTION AGREEMENT

        1.     Manner of Exercise.   This Option may be exercised by delivering
to the Company (or its authorized agent), during the period in which the Option
is exercisable, (i) a written notice to purchase a specific number of Shares
under this Option, and (ii) full payment of the Option Price.

        Payment of the Option Price shall be made at your election by cash,
personal check, electronic wire transfer or, subject to the approval of the
Board pursuant to procedures approved by the Board, through the sale of the
Shares acquired on the exercise of the Option through a broker-dealer to whom
you have submitted a notice of exercise and instructions to deliver promptly to
the Company the amount of sale or loan proceeds sufficient to pay for such
Shares.

        The exercise will become effective on the date on which both such notice
and full payment have been actually received by the Company, which date must be
before the Expiration Date shown in this Stock Option Agreement. You will not
have any rights as a shareholder of the Company with respect to the Shares which
you receive upon exercise of this Option until the Shares have been registered
in your name.

        2.     Upon Death or Disability.   This Option shall become fully
exercisable upon your Termination of Affiliation due to death or Disability.

        3.     Vesting in Case of Change of Control.   This Option shall become
fully exercisable upon a Termination of Affiliation initiated by your employer
other than for Cause or initiated by you for Good Reason if your Termination of
Affiliation occurs within the one-year period following a Change of Control.

        4.     Termination for Cause.   This Option shall terminate immediately
and any unexercised portion shall be forfeited immediately upon your Termination
of Affiliation for Cause.

        5.     Exercise After Termination.   This Option may be exercised only
while you are employed with the Company or a Subsidiary, except as follows:

            (i)       if you have a Termination of Affiliation due to
Disability, you may exercise this Option at any time during the first 6 months
after your Termination of Affiliation;

            (ii)       if you have a Termination of Affiliation due to death,
your personal representatives or a beneficiary designated by your personal
representatives may exercise this Option at any time during the first 12 months
after your Termination of Affiliation; and

            (iii)       if you have a Termination of Affiliation due to any
other reason (other than a termination for Cause), you may also exercise this
Option at any time during the first three months after your Termination of
Affiliation;

--------------------------------------------------------------------------------

provided, however, that except as otherwise provided in Section 2 or 3 of this
Exhibit A, this Option can be exercised after your Termination Date only to the
extent it is exercisable on the Termination Date and, provided further that,
under no circumstances can this Option be exercised on or after the Expiration
Date.

        6.     Option Non-Transferable.   This Option may not be assigned or
transferred but following death may be exercised by your personal
representatives or a beneficiary designated by your personal representatives for
a period not exceeding 12 months from the date of death.

        7.     Nonstatutory Option.   This Option has been designated by the
Committee as a Nonstatutory Option; it does not qualify as an incentive stock
option.

        8.     No Right to Employment or Affiliation.   Nothing in the Agreement
shall interfere with or limit in any way the right of the Company or any
Subsidiary to terminate your employment at any time, nor confer upon you the
right to continue in the employ of the Company or any Subsidiary.

        9.     Amendments.   This Agreement may be amended only by a written
agreement executed by the Company and you which specifically states that it is
amending this Agreement; provided that this Agreement is subject to the power of
the Board to amend the Plan as provided therein. Except as otherwise provided in
the Plan, no such amendment shall materially adversely affect your rights under
this Agreement without your consent.

        10.     Notices.   Any notice to be given under the terms of this
Agreement to the Company shall be addressed to Garmin (Europe) Ltd. in care of
the General Manager. Any notice to be given to you shall be addressed to you at
the address listed in the Company’s records. By a notice given pursuant to this
Section, either party may designate a different address for notices. Any notice
shall have been deemed given when actually delivered.

        11.     Severability.   If any part of this Agreement is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid. Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.

        12.     Applicable Law.   This Agreement shall be governed by the
substantive laws of Kansas.








-2-